Citation Nr: 9919393	
Decision Date: 07/15/99    Archive Date: 07/21/99

DOCKET NO.  94-39 757	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Louisville, 
Kentucky


THE ISSUES

1.  Entitlement to service connection for residuals of an 
injury to the fingers of the left hand.

2.  Entitlement to service connection for a back disability.

3.  Entitlement to service connection for a bilateral eye 
disability.

4.  Entitlement to service connection for a psychiatric 
disability, including post-traumatic stress disorder (PTSD).

5.  Entitlement to a permanent and total rating for pension 
purposes.


REPRESENTATION

Appellant represented by:	American Red Cross


ATTORNEY FOR THE BOARD

Milo H. Hawley, Counsel


INTRODUCTION

The veteran had active service from June 1969 to June 1971 
and from June 1974 to April 1975.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a December 1993 decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Louisville, Kentucky.

The appeal was previously remanded by the Board in November 
1996.


REMAND

Subsequent to the Board's November 1996 remand, additional VA 
treatment records were obtained.  A June 1997 record reflects 
a diagnostic impression that includes right shoulder 
arthritis.  Records were also obtained from the Social 
Security Administration.  A summary of evidence and 
agreements reflects that the veteran has spurring at the 
L2-3, L3-4, and L5-S1 lumbar levels.

In a January 1997 statement, the veteran indicates that he 
had received treatment from additional providers, including a 
Dr. Ambrose of Paducah, Kentucky.  The record does not 
indicate that an attempt has been made to obtain records from 
Dr. Ambrose.  In an October 1998 statement, the veteran 
indicated that he had been seen at the VA Clinic in Paducah 
in October 1998.  The record does not reflect that records 
relating to this treatment have been obtained.  In the case 
of Bell v. Derwinski, 2 Vet. App. 611, 613 (1992), the United 
States Court of Appeals for Veterans Claims found that VA 
records that predated a Board decision were "before the 
Secretary and the Board" when the Board decision was made.  
"If such material could be determinative of the claim and was 
not considered by the Board, a remand for readjudication 
would be in order."  Id.

In the Board's November 1996 remand, a request was made to 
have a field examination accomplished to determine the nature 
and extent of the veteran's activity and his level of social 
and industrial functioning within his community.  It was also 
requested that a disability evaluation for each of the 
veteran's disabilities be assigned in accordance with the 
Schedule for Rating Disabilities.  The record does not 
indicate that evaluations were assigned or that a field 
examination was accomplished.  Where "remand orders of the 
Board...are not complied with, the Board itself errs in 
failing to ensure compliance."  Stegall v. West, 
11 Vet. App. 268, 271 (1998).

In light of the above, the case is REMANDED to the RO for the 
following:

1.  After obtaining any additional 
necessary information and releases, the 
RO should contact Dr. Ambrose and the VA 
Clinic in Paducah and request copies of 
all records relating to any treatment of 
the veteran from June 1997 until the 
present, that have not been previously 
obtained.

2.  The RO should obtain a field 
examination to determine the nature and 
extent of the veteran's activity and his 
level of social and industrial 
functioning within his community.  His 
living arrangements, social interaction, 
and any employment should be ascertained.

3.  The RO should schedule the veteran 
for a VA orthopedic examination to 
determine the nature and extent of all of 
the veteran's claimed orthopedic 
disabilities, including low back and 
right shoulder disabilities.  All tests 
and studies deemed necessary should be 
performed and all clinical manifestations 
should be reported in detail.  The 
veteran's claims file should be made 
available and reviewed by the examiner 
prior to the examination.

4.  Thereafter, the RO should 
readjudicate the veteran's claims for 
service connection and pension benefits.  
In considering his pension claim, the RO 
should assign, in accordance with the 
Schedule for Rating Disabilities, a 
disability evaluation for each of the 
veteran's disabilities and review the 
veteran's claim by considering the 
"average person" standard under 
38 U.S.C.A. § 1502(a)(1) (West 1991) as 
well as the "unemployability" standard 
under 38 C.F.R. §§ 4.17 and 3.321(b)(2) 
(1998).

5.  If any benefit sought on appeal is 
not granted to the veteran's satisfaction 
or if a timely notice of disagreement is 
received with respect to any other 
matter, both the veteran and his 
representative should be provided a 
supplemental statement of the case on all 
issues in appellate status.  The veteran 
and his representative should be afforded 
the appropriate opportunity to respond.

Thereafter, the case should be returned to the Board for 
further appellate consideration, if otherwise in order.  In 
taking this action, the Board implies no conclusion, either 
legal or factual, as to the ultimate outcome warranted.  No 
action is required of the veteran until he is otherwise 
notified.


		
	U. R. POWELL
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Veterans Appeals.  This remand is in the nature of a 
preliminary order and does not constitute a decision of the 
Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) 
(1998).




